 Case: 1:17-cr-00297 Document #: 115 Filed: 04/25/19 Page 1 of 1 PageID #:801

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:17−cr−00297
                                                            Honorable Sara L. Ellis
Beena Patel
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 25, 2019:


       MINUTE entry before the Honorable Sara L. Ellis:as to Beena Patel, Jury trial
held on 4/25/2019 and continued to 4/26/2019 at 9:00 AM. Mailed notice (rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
